729 So. 2d 1005 (1999)
Anthony WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 98-0924.
District Court of Appeal of Florida, Fourth District.
March 31, 1999.
*1006 Richard L. Jorandby, Public Defender, and Mallorye Cunningham, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Rochelle L. Kirdy, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Anthony Williams argues that his sentence as a violent career criminal under Chapter 95-182, Laws of Florida, is erroneous because the law violates the single subject requirement of Article III, Section 6 of the Florida Constitution, as held in Thompson v. State, 708 So. 2d 315, 317 (Fla. 2d DCA), rev. granted, 717 So. 2d 538 (Fla.1998). Mr. Williams does not have standing to make a constitutional challenge to his sentence on that ground because his offense occurred subsequent to the re-enactment of the chapter law into the Florida Statutes. See Scott v. State, 721 So. 2d 1245 (Fla. 4th DCA 1998).
AFFIRMED.
WARNER, TAYLOR, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.